By the Court.

Benning, J.
delivering the opinion.
Can a person who has been arrested under a ca. sa. and has given bond under the honest debtor’s Act of 1823, be arrested under the same ca. sa. a second time, before the case made by the giving of the bond, has been ended ? We think not.
“Upon such debtor or debtors tendering such bond or bonds,, it shall be the duty of such Sheriff, Deputy or Constable, as; the case may be. to release him, her, or them from confinement or custody.” Pr. Dig. 492, This is what the Act says.
We think, therefore, that the Court erred in dismissing the illegality.
Judgment reversed.